Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Allowable Subject Matter
Claims 1-5 and 7-26 are allowed.
Claim 6 is cancelled 															 Reason for Allowance					Applicants remarks submitted have been fully considered and have been found to be 
persuasive. These remarks, along with the amendments filed
-“wherein the schedule information is identified by a Multipurpose Internet Mail Extension (MIME) type that comprises the string "application/mbms-schedule"” as cited in claims 1, 17, 22 and 25, respectively. 									 -“the MIME type identifier comprises the string "application/mbms-schedule"” as cited in claim 26, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record Lo et al (US 2012/0303745 A1)   fails to teach the feature of
-“wherein the schedule information is identified by a Multipurpose Internet Mail Extension (MIME) type that comprises the string "application/mbms-schedule"” as cited in claims 1, 17, 22 and 25, respectively. 									 -“the MIME type identifier comprises the string "application/mbms-schedule"” as cited in claim 26.


The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478